
	
		III
		110th CONGRESS
		1st Session
		S. RES. 94
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Lieberman, Mr. Stevens, Mr.
			 Warner, and Ms. Collins)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the employees of the Department of
		  Homeland Security on the 4th anniversary of the Department.
	
	
		Whereas the United States must remain vigilant against all
			 threats to the homeland, including acts of terrorism, natural disasters, and
			 other emergencies;
		Whereas the Department of Homeland Security marks its 4th
			 anniversary on March 1, 2007;
		Whereas the more than 208,000 employees of the Department
			 work tirelessly to carry out the complex mission of securing the Nation from
			 terrorism and natural hazards through protection, prevention, response, and
			 recovery as well as serving the public effectively by facilitating lawful
			 trade, travel, and immigration;
		Whereas the Department's employees sacrifice time with
			 their families to work long hours to fulfill the Department's vital mission;
			 and
		Whereas the Nation is indebted to the Department's
			 employees for their labors: Now, therefore, be it
		
	
		That the Senate honors the employees
			 of the Department of Homeland Security for their substantial contributions to
			 protecting the Nation on the 4th anniversary of the Department.
		
